DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,614,712. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,614,712. Although the claims at issue claim 1 of U.S. Patent No. 10,614,712 recites all of the limitations in claim 1 of the present invention. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,614,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,614,712 recites all of the limitations in claim 2 of the present invention. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,614,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,614,712 recites all of the limitations in claim 3 of the present invention. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,614,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,614,712 recites all of the limitations in claim 4 of the present invention. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,614,712. Although the claims at issue claim 5 of U.S. Patent No. 10,614,712 recites all of the limitations in claim 11 of the present invention. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 of U.S. Patent No. 10,614,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 2 of U.S. Patent No. 10,614,712 recite all of the limitations in claim 12 of the present invention. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 3 of U.S. Patent No. 10,614,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 3 of U.S. Patent No. 10,614,712 recite all of the limitations in claim 13 of the present invention. 
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 4 of U.S. Patent No. 10,614,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 4 of U.S. Patent No. 10,614,712 recite all of the limitations in claim 14 of the present invention. 
Claims 5, 6, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,614,712 in view of Perry (US 2018/0281612). 
Regarding claims 5 and 6, claim 1 of U.S. Patent No. 10,614,712 discloses all of the limitations cited in claims 5 and 6 of the present invention, but still does not disclose the information of the parking area including information indicating a distance from the vehicles to the parking area. Perry teaches the use of information of parking areas 302 including information indicating a distance 304 from vehicles to the parking areas (figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to incorporate the information of the parking area including information indicating a distance from the vehicles to the parking area to modify the claimed invention as taught by Perry for the purpose of effectively providing information of the parking area. 
Regarding claims 15 and 16, claim 5 of U.S. Patent No. 10,614,712 discloses all of the limitations cited in claims 15 and 16 of the present invention, but still does not disclose the information of the parking area including information indicating a distance from the vehicles to the parking area. Perry teaches the use of information of parking areas 302 including information indicating a distance 304 from vehicles to the parking areas (figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to incorporate the information of the . 

Claims 7-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,614,712 in view of Goei (US 2017/0282736). 
Regarding claims 7-10, claim 1 of U.S. Patent No. 10,614,712 discloses all of the limitations cited in claims 7-10 of the present invention, but still does not disclose information indicating the utilization fee of the parking area (claim 7); information indicating whether or not the parking area is a parking area of an individual person (claim 8); when a location selected by the user of the power-supplying vehicle coincides with a location selected by the user of the power-receiving vehicle, the controller setting the location selected by the users, as the gathering location (claim 9); when a location selected by the user of the power-supplying vehicle does not coincide with a location selected by the user of the power-receiving vehicle, the controller setting, as the gathering location, a location automatically selected by the server (claim 10). Goei teaches the use of information indicating the utilization fee of a parking area (step 312); information indicating whether or not the parking area is a parking area of an individual person (paragraph 28); when a location selected by a user of a power-supplying station 

Regarding claims 17-20, claim 5 of U.S. Patent No. 10,614,712 discloses all of the limitations cited in claims 17-20 of the present invention, but still does not disclose information indicating the utilization fee of the parking area (claim 17); information . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamata, Cohen, Kitajima, and Li disclose charging information providing systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 26, 2021